Arundell, J., dissenting: I would not apply the doctrine of equitable estoppel in this case. In an earlier opinion we held that a valid partnership did not exist during the years 1942,1943, and 1944 and the Court of Appeals affirmed on this point. The present proceeding raises the question whether or not a valid partnership existed in 1945. It is a different cause of action and the facts in the instant cases, while similar, are not identical with the facts before the Court in the prior trial. I think, in the circumstances, we should examine the facts and the record and from them determine whether a valid partnership existed in 1945. Kern and Johnson, JJ., agree with this dissent.